UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7541



JOHN MCKINNEY,

                                           Plaintiff - Appellant,

         versus

JESSIE PERLADO; ROBERT O. CARMICHAEL; JUDITH
M. HAAS; SIMMS HUNTER RENTZ; PARKER EVATT,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-95-3433-2-22-AJ)


Submitted:   February 13, 1997        Decided:     February 27, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


John McKinney, Appellant Pro Se.   James E. Parham, Jr., Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

McKinney v. Perlado, No. CA-95-3433-2-22-AJ (D.S.C. Aug. 22, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2